DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Catherine Gerhardt on 7/26/21.

The application has been amended as follows: 


1. (currently amended) A method, comprising: 
maintaining, by a computing device, authentication data for a user; 
repeatedly performing, by an authentication application executing on the computing device, operations to authenticate a client application to a plurality of hosts of a server system while the client application is performing an automated task using the plurality of hosts, wherein an instance of the operations includes: 

independent of user input, generating an item of authentication information based on the authentication data; and 
outputting the item of authentication information to the client application, wherein the item of authentication information is usable by the client application to authenticate to at least one of the plurality of hosts;
wherein the item of authentication information includes a one-time passcode, and wherein the generating the item of authentication information includes using a hash-based one-time password algorithm to generate the one-time passcode.

2. (Original) The method of claim 1, wherein the authentication data is limited-use authentication data that is usable by the authentication application to generate valid items of authentication information for a limited time period.

3. (Previously Presented) The method of claim 1, further comprising: receiving, from the server system, a notification that an authentication attempt to authenticate the client application to one of the plurality of hosts has failed; and subsequent to the notification, deleting the authentication data from the computing device such that the authentication application is no longer operable to generate items of authentication information based on the authentication data.



5. (Original) The method of claim 1, wherein the authentication data includes an identifier associated with the authentication application, a symmetric key, and a seed value.

6. (Original) The method of claim 1, wherein the authentication data is generated by the server system and provided to the authentication application during a registration process.

7. (Currently Amended) The method of claim 1, wherein the automated task is a computer maintenance operation involving a plurality threshold number of computing operations without user direction.

8. (cancelled) 

9. (currently amended) A non-transitory, computer-readable medium having instructions stored thereon that are capable of execution by a computing device to perform operations comprising: 
maintaining authentication data for a user; 
performing, by an authentication application, operations to authenticate a client application to a plurality of hosts of a server system while the client application is performing an automated task using the plurality of hosts, wherein an instance of the operations includes: 
receiving, from the client application, a request to generate authentication information; 
in response to the request, retrieving the authentication data for the user; 
	independent of user input, generating an item of authentication information based on the authentication data; and 
outputting the item of authentication information to the client application, wherein the item of authentication information is usable by the client application to authenticate to at least one of the plurality of hosts;
wherein the item of authentication information includes a one-time passcode, and wherein the generating the item of authentication information includes using a time-based one-time password algorithm to generate the one-time passcode.

10. (Original) The non-transitory, computer-readable medium of claim 9, wherein the authentication data is limited-use authentication data that is usable by the authentication application to generate valid items of authentication information for a limited time period.

11. (Previously Presented) The non-transitory, computer-readable medium of claim 9, wherein the operations further comprise: receiving, from the server system, a notification that an authentication attempt to authenticate the client application to one of the plurality of hosts has failed; and subsequent to the notification, deleting the authentication data from the computing device such that the authentication application is no longer operable to generate items of authentication information based on the authentication data.

12. (Original) The non-transitory, computer-readable medium of claim 11, wherein the operations further comprise: subsequent to the receiving the notification, initiating registration operations with the server system to obtain updated authentication data that is usable by the authentication application to authenticate the client application to one or more hosts of the server system.

13. (Original) The non-transitory, computer-readable medium of claim 9, wherein the authentication data includes an identifier associated with the authentication application, a symmetric key, and a seed value.

14. (cancelled)  

15. (Previously Presented) A method, comprising: 
receiving, by an authentication application executing on a computing device, a request for authentication information from a client application, wherein the client application is operable to perform an automated task on a plurality of hosts of a server system; 
without user input, the authentication application supplying an item of authentication information to the client application in response to the request, including by: 
accessing authentication data associated with the server system, wherein the authentication data includes a cryptographic key value and an identifier value;
 generating a one-time passcode; 
creating the item of authentication information based on the identifier value and an encrypted version of the one-time passcode; and 
outputting the item of authentication information to the client application, wherein the item of authentication information is usable by the client application to authenticate to at least one of the plurality of hosts while the client application is performing the automated task using the plurality of hosts;
wherein the item of authentication information includes a one-time passcode, and wherein the generating the item of authentication information includes using a hash-based one-time password algorithm to generate the one-time passcode.

16. (Original) The method of claim 15, wherein the authentication data is limited-use authentication data that is usable by the authentication application to generate valid items of authentication information for a limited set of automated tasks.

17. (Original) The method of claim 15, wherein the authentication application and the client application are executing on separate computing devices.

18. (Previously Presented) The method of claim 15, further comprising: receiving, from the server system, a notification that an authentication attempt to authenticate the client application to one of the plurality of hosts has failed; and subsequent to the notification, deleting the authentication data from the computing device such that the authentication application is no longer operable to generate items of authentication information based on the authentication data.

19. (Original) The method of claim 18, further comprising: subsequent to the receiving the notification, initiating registration operations with the server system to obtain updated authentication data that is usable by the authentication application to authenticate the client application to one or more hosts of the server system.

20. (Previously Presented) The method of claim 15, wherein the automated task includes a patching operation for one or more of the plurality of hosts of the server system.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest: repeatedly performing, by an authentication application executing on the computing device, operations to authenticate a client application to a plurality of hosts of a server system while the client application is performing an automated task using the plurality of hosts, wherein an instance of the operations includes: independent of user input, generating an item of authentication information based on the authentication data; and outputting the item of authentication information to the client application, wherein the item of authentication information is usable by the client application to authenticate to at least one of the plurality of hosts; wherein the item of authentication information includes a one-time passcode, and wherein the generating the item of authentication information includes using a hash-based one-time password algorithm to generate the one-time passcode.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A CORUM JR/Examiner, Art Unit 2433          

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433